DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Krystyna Colantoni on 05/06/2022.
The application has been amended as follows: 

Regarding Claim 3
Line 1: “actuation transmission apparatus according to” is amended to –valve train assembly of 
Line 6: “contacting element to bias the contacting element” is amended to –curved surface to bias the curved surface—

Regarding Claim 5
Line 1: “actuation transmission apparatus according to” is amended to –valve train assembly of 

Regarding Claim 7
Line 1: “actuation transmission apparatus according to” is amended to –valve train assembly of 

Regarding Claim 11
Line 1: “actuation transmission apparatus according to” is amended to –valve train assembly of 

Regarding Claim 12
Line 3: “27” is amended to –25 

Regarding Claim 13
Line 3: “the curved surface” is amended to –the contacting element—

Regarding Claim 18
Line 3: “the curved surface” is amended to –the contacting element—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/               Examiner, Art Unit 3746                                                                                                                                                                                         


/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746